DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2020.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (US 2014/0180361) in view of Hincapie Ordonez et al. (US 2013/0053926).
Burdick et al. discloses,

1.    A medical device (e.g., via the disclosed neurostimulator device 220), comprising: a plurality of electrodes (e.g., element 142) each configured to be electrically coupled in contact with a patient’s tissue (e.g., via the disclosed electrode array assembly 100/200); and control circuitry (e.g., element 


2.    The device of claim 1, wherein the neural response comprises an Evoked Compound Action Potential (ECAP) (e.g., [0142]-[0146]).

3.    The device of claim 2, wherein the at least one feature is indicative of the shape and/or size of the ECAP (e.g., [0142]-[0146] & [0206]).

4.    The device of claim 3, wherein the at least one feature comprises an ECAP peak height or width (e.g., [0142]-[0146] & [0206]).

5.    The device of claim 3, wherein the at least one feature comprises an area of the ECAP or of any ECAP peak (e.g., [0142]-[0146] & [0206]).

6.    The device of claim 3, wherein the at least one feature comprises a length of any portion of the ECAP (e.g., [0142]-[0146] & [0206]).

7.    The device of claim 2, wherein the at least one feature comprises a time defining a duration of any portion of the ECAP, or a time delay from stimulation to issuance of the ECAP (e.g., [0142]-[0146] & [0206]).

20.    The device of claim 1, wherein the electrodes are located on one or more electrode leads (e.g., element 130) {e.g., [0070]-[0172] & (Fig 5)}.
	Burdick et al. discloses the claimed invention having a medical device comprising a plurality of electrodes and control circuitry configured to issue a stimulation waveform pursuant to a stimulation program which further comprises a first electrode configuration except wherein based on an at least one feature the stimulation program is adjusted so that it comprises a second electrode configuration different from the first electrode configuration.  Hincapie Ordonez et al. teaches that it is known to use a system for delivering neurostimulation having first and second sets of electrodes that are exclusive of each other, wherein said system further comprises a therapy adjustment module that can be programmed to change an electrode configuration based on sensed EMG activity (e.g., [0054] & [0075]).   Therefore, it would have been obvious to one having ordinary skill in the art to have modified the medical device of Burdick et al. with the therapy adjustment module that can be programmed to change 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 & 20 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792